DETAILED ACTION
This action is responsive to the Amendment filed on 05/16/2022. Claims 1-7, 9-16, and 18-19 are pending in the case. Claims 8, 17, and 20 are canceled. Claims 1, 10, and 19 are the independent claims.
This office action is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2022 was filed after the mailing date of the non-final Office action on 12/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant’s Response
In Applicant’s response dated 05/16/2022 (hereinafter Response), Applicant amended Claims 1, 10, and 19; cancelled Claims 8, 17 and 20; and argued against the objections and rejections previously set forth in the Office Action dated 12/21/2021.
Applicant’s amendment to claims 1, 10, and 19 to further clarify the metes and bounds of the invention are acknowledged.
Response to Amendment/Arguments
In response to Applicant's amendment to cure the previous 35 U.S.C. § 112 rejection(s) of claim(s) 19-20, the arguments are persuasive, and the previous 35 U.S.C. § 112 rejection(s) of the claim(s) is respectfully withdrawn. Applicant’s amendment to claim 19 introduces new grounds of rejection as explained below.
In response to Applicant's argument with respect to the previous rejection of claims 1, 5, 7-10, 14, 16-20 under 35 U.S.C.103 as unpatentable over Nicksay et al., U.S. Patent No. 8,750,682 (hereinafter "NICKSAY") in view of Liu et al., U.S. Publication No. 2018/0152767 (hereinafter "LIU"), (see Response, starting page 12), Examiner respectfully disagrees.
Applicant states that the Office action acknowledged that NICKSAY could not be relied upon to teach selecting the target application function from an associated application function set of the multimedia resource. wherein the associated application function set comprises one or more application functions. Examiner agrees, particularly as the rejection of record relies on the teachings of LIU for this specific limitation, although NICKSAY does teach selecting a target application from exactly one available application function (as there was no claimed requirement for the set of available functions to be more than one).
Applicant then acknowledges the rejection of dependent claim 8 which relied on the same interpretation of the claim requiring only one function which must be selected from a set of one function, thus taught in NICKSAY (see Response page 13).
Applicant canceled dependent claim 8, rolled up the limitations, and changed the claim to require “wherein the associated application function set comprises a plurality of application functions associated with the multimedia resource”. 
At no point does Applicant address any of the cited teachings of LIU which may be relied upon to teach selecting the target application function from an associated application function set of the multimedia resource, wherein the associated application function set comprises more than one application functions (see Response page 14, Nicksay discloses the selection of related link based on the metadata, tags, etc., but is silent on the determination of the associated application function set of the multimedia resource including the a plurality of application functions associated with the multimedia resource, based on the resource attribute of the multimedia resource. Thus, Nicksay fails to disclose or suggest features (i). Liu, Al-Turkey, Kappler, Wong and Kuhn fail to cure the deficiencies of Nicksay)
Applicant’s prior art arguments with respect to the pending claims have been fully considered but are moot in view of the revised grounds of rejection presented below, which are required in response to the Applicant’s amendment which changed the scope of the claims.
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 is broadly directed to a system comprising a terminal and a server, where the terminal is configured to:
determine an associated application function set of the multimedia resource based on the resource attribute of the multimedia resource, and a correspondence between the resource attribute and application functions…
send a target application function acquisition request including the user attribute and the resource attribute of the multimedia resource to the server; 
trigger the server to select and return a target application function from the associated application function set of the multimedia resource
and the server is configured to:
receive the target application function acquisition request sent by the terminal,…
select the target application function from the associated application function set of the multimedia resource in response to the target application function acquisition request, and 
return the target application function to the terminal.
In the embodiments described in the disclosure as originally filed, when the terminal makes the request to the server, it is the server, not the terminal, which is configured to determine an associated application function set of the multimedia resource (see e.g. [0009-0010], FIG 7, [00162-00166]). 
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As explained above, claim 19 has the determination of the associated application function set being performed at the terminal, rather than at the server. As presently recited, as the terminal does not send the determined associated application function set to the server, thus the server has no claimed mechanism to select a target application function from the associated application function set.
For purposes of rejection in view of art, a terminal which could be capable of determining the associated application function set is provided, as well as a server which could be capable of determining an associated application function set is provided.
	
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7, 9-10, 14, 16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NICKSAY et al. (Patent No.: US 8,750,682 B1 (published 06/10/2014), previously cited) in view of LIU et al. (Pub. No. US 2018/0152767 A1, previously cited).
Regarding claim 1, NICKSAY teaches the method for displaying a multimedia resource, comprising: 
acquiring a user attribute (user contextual information (col 6 lines 30-57) which includes user history and/or user preferences) of a user account (user history and/or user preferences necessarily requires some sort of user account to record the user history and/or preferences; note that video server is also capable of providing other personalization services using personalization component 506 as explained with respect to FIG 5) and a resource attribute of a multimedia resource in response to an operation for displaying the multimedia resource (metadata, tags associated with video being displayed (col 6 line 39-50))  being triggered through the user account (user can locate videos hosted on server to be viewed (col 5 lines 7-13)); 

selecting a target application function  based on the user attribute and the resource attribute of the multimedia resource (e.g. related media component 306 determines which videos are related based on video being played back and user viewing history or preferences (col 6 lines 30-57) interpreting “application function” as “related media links” based on description in the instant application, e.g. [0099] application function corresponding to geographic position tag may be entry links of other short videos with same geographic positioning tag; see other examples in instant application [0100-0101, 0104] of providing related media links), wherein a resource attribute of the target application function is same as the user attribute ((col 6 lines 30-57) determines the one element (related video links) based on the resource attribute (the metadata, tags) of the multimedia resource) and contextual information about the user; in other words, if any of the “contextual information of the user” matches “information about the media being view”, the “related media” will show other media which the user might also enjoy); and 
displaying the multimedia resource and a function button of the target application function in an interface area (provided by front end component 304; see e.g. FIG 4, media player 404, suggested videos button 408; (col 6 line 58 to col 7 line 2) so that the target application function is obtained by selecting and operating the function button through the user account during viewing the multimedia resource (intended result of operating the button; nonetheless when the user selects button 408, the user is able to view a list of recommended content which is based on the contextual information (col 7 lines 7-8)).
NICKSAY does not clearly disclose determining an associated application function set of the multimedia resource based on the resource attribute of the multimedia resource, and a correspondence between the resource attribute and application functions, wherein the associated application function set comprises a plurality of application functions associated with the multimedia resource, thus while teaching selecting a target application function from an available set of one target application functions (NICKSAY only describes one target application function, that is, “related videos”; all metadata tags are used for this one function. LIU may be relied upon to teach a set of more than one functions), NICKSAY cannot expressly disclose selecting the target application function from the associated application function set of the multimedia resource. 
LIU teaches determining an associated application function set of the multimedia resource based on the resource attribute of the multimedia resource, and a correspondence between the resource attribute and application functions, wherein the associated application function set comprises a plurality of application functions associated with the multimedia resource and selecting a target application function from the associated application function set of the multimedia resource, wherein a resource attribute of the target application function is same as the user attribute (see [0051] which explains the server can use user information such as preferences, user information, and/or browsing or other historical usage information in order to determine the data that is responsive to the request [0060] video data is played, user can request other information associated with a particular frame in the video [0061] in response to the request, a server can determine at least two related objects corresponding to the video frame, where each related object corresponds to one application type and at least one application type is different from the application type of the currently playing video. Examples application types include: multimedia application (related audio/video data), web page application (news, evaluation information), business application (shopping). The related objects and information are used for determining the results associated with the request for data. The server sends the results back to the terminal playing the video. The terminal receives the results, e.g. a link to the related objects and after parsing the results, can adjust the display of the video to display the related objects).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of NICKSAY and LIU before them, to have combined NICKSAY and LIU by increasing the number and type of possible related objects from just related videos as in NICKSAY to other related information and even product purchase opportunities, with a reasonable and predictable expectation of success.  The combination is motivated by the improvement stated in LIU (see [0004] and last line [0062]) if the user has a question concerning the video content, such a question usually cannot be answered by online searching during playback of the video unless the user pauses the video and performs a separate search… The contemporaneous display of the video and the related objects improves viewing effects and meets user needs.
Regarding claim 10, NICKSAY in view of LIU, combined for the reasons discussed above, similarly teaches the terminal (e.g. NICKSAY client 102 of FIG 1), comprising: one or more processors and a memory for storing executable instructions of the processor (NICKSAY client device 102 can be any of a variety of different computing devices, some examples of which are personal computers, digital assistants, personal digital assistants, cellular phones, mobile phones, smart phones, tablet computers, and laptops (col 4 line 20); see FIG 10 for structural components including processing unit 1014, system memory 1016, disk storage 1024); wherein the processor (NICKSAY: client can access web pages at server 112 using browser 104 (col 4 line 24) where server 112 provides front end component 114 which generates interface for interaction (col 4 line 37-44) for browsing and viewing videos) is configured to execute the instructions to perform the followings operations analogous to those of claim 1, thus rejected similarly in view of the combination.
Regarding dependent claim 5 (14), incorporating the rejection of claim 1 (10), NICKSAY further teaches wherein the resource attribute comprises resource tags (keywords, metadata, tags; generally descriptive information about the video; said data associated with the video and able to be searched (col 3 lines 55-62) or matched for related video (col 6 lines 39-51)); said acquiring a resource attribute of a multimedia resource comprises: acquiring at least one of a resource title, a resource introduction, a geographic position, or author information of the multimedia resource (recited in the alternative, only one must be shown in the art; acquiring metadata in order to make recommendations (col 6 line 37); metadata includes  title, description, tags, author, category, comment; video identifier, viral indicator, artist, title, label, genre, time length (col 3 lines 55-62); interpreting “attribute” as the data field name in the metadata); and obtaining resource tags of the multimedia resource based on at least one of the resource title, the resource introduction, the geographic position, or the author information of the multimedia resource (recited in the alternative, only one must be shown in the art; acquiring metadata in order to make recommendations (col 6 line 37); interpreting “resource tag” as the actual associated value of the metadata data field).
Regarding dependent claim 7 (16), incorporating the rejection of claim 1 (10), NICKSAY further teaches wherein the resource attribute comprises resource tags (keywords, metadata, tags; generally descriptive information about the video; said data associated with the video and able to be searched (col 3 lines 55-62) or matched for related video (col 6 lines 39-51)); said acquiring a resource attribute of a multimedia resource comprises: acquiring resource content of the multimedia resource by one of the followings: performing recognition on the multimedia resource; performing recognition on the multimedia resource; or performing recognition on the multimedia resource (recited in the alternative thus only one needs to be shown in the art; see (col 6 lines 10-17) automatic tagging of videos when uploaded performs recognition analysis to determine the length, title, author, genre of the video; as well as add other tags); and obtaining resource tags of the multimedia resource based on the resource content of the multimedia resource (the video is stored with the associated metadata in the video database; where the metadata and tags were derived by the automatic tagging component at upload (col 6 lines 1-5) tagging component 210 adds metadata including automatically determined metadata).
It is acknowledged that NICKSAY does not explicitly state the recognition is audio recognition, video recognition, or audio and video recognition when automatically assigning metadata.
However, LIU combined at least for the reasons discussed above, clearly teaches the request for additional information is based on the [0052] content or one or more characteristics of the video.  In order to be based on the content, there necessarily must be some sort of recognition of the content (audio or video recognition), whether that content recognition was performed in the past (as is done in NICKSAY) or in real-time; particularly for the example of providing a shopping opportunity for a product in the video (one of the examples in LIU [0061]).
Regarding dependent claim 9 (18), incorporating the rejection of claim 1 (10), NICKSAY in view of LIU, combined at least for the reasons discussed above, further teaches wherein said selecting a target application function from an associated application function set of the multimedia resource based on the user attribute and the resource attribute of the multimedia resource comprises: 
sending an application function acquisition request comprising the user attribute and the resource attribute of the multimedia resource to a server (NICKSAY: in FIG 1, the client 102 displays the a user interface provided by the front end component 114 of server 112 (server 302 in FIG 3) which includes the related media component 306; thus any display of the user interface necessarily requires sending information to the server; LIU [0060-0061] explicitly describes sending data request to server) and 
triggering the server to select the target application function from the associated application function set of the multimedia resource (NICKSAY: the function performed by component 306 as previously described, as improved by LIU in claim 1) and return the target application function (NICKSAY: all display of the user interface in the browser necessarily requires receiving information from the server through the front end component 304; as example interface FIG 4 has the button to show the related video links, the information must have been sent to the client device, in view of LIU [0061-0062] which explicitly states the server sends the results back to the terminal to be displayed).
Regarding claim 19, NICKSAY in view of LIU, combined at least for the reasons discussed above, similarly teaches the system for displaying a multimedia resource, comprising a terminal and a server (NICKSAY: see FIG 1; client 102 and server 112; note FIG 3 also shows server 302 which is the same server, but configured to provide different functions); 
wherein the terminal and the server are in communication connection (NICKSAY: e.g. via network 110); 
wherein the terminal comprises one or more processors and a memory for storing executable instructions of the processor (NICKSAY: client device 102 can be any of a variety of different computing devices, some examples of which are personal computers, digital assistants, personal digital assistants, cellular phones, mobile phones, smart phones, tablet computers, and laptops (col 4 line 20); see FIG 10 for structural components including processing unit 1014, system memory 1016, disk storage 1024); wherein the processor is configured to execute the instructions to (NICKSAY: client can access web pages at server 112 using browser 104 (col 4 line 24) where server 112 provides front end component 114 which generates interface for interaction (col 4 line 37-44) for browsing and viewing videos): 
acquire a user attribute (NICKSAY: user contextual information (col 6 lines 30-57) which includes user history and/or user preferences) of a user account (NICKSAY: user history and/or user preferences necessarily requires some sort of user account to record the user history and/or preferences; note that video server is also capable of providing other personalization services using personalization component 506 as explained with respect to FIG 5) and a resource attribute of a multimedia resource (NICKSAY: metadata, tags associated with video being displayed (col 6 line 39-50)) in response to an operation for displaying the multimedia resource being triggered through the user account (NICKSAY: user can locate videos hosted on server to be viewed (col 5 lines 7-13));
determine an associated application function set of the multimedia resource based on the resource attribute of the multimedia resource, and a correspondence between the resource attribute and application functions, wherein the associated application function set comprises a plurality of application functions associated with the multimedia resource (relying on LIU as explained in the rejection of claim 1);
send a target application function acquisition request including the user attribute and the resource attribute of the multimedia resource to the server (relying on the interface interaction between terminal and server taught in NICKSAY (see e.g. FIG 9 (902); any information, including the related video information, which is displayed at the terminal (e.g. via interface in FIG 4), has been generated based on some request to the server; where LIU makes clear that related information is provided at the terminal based on making a request to the server (see abstract, method 400, [0051], [0060-0061])); 
trigger the server to select and return a target application function from the associated application function set of the multimedia resource (relying on the interface interaction between terminal and server taught in NICKSAY (see e.g. FIG 9 (902); any information, including the related video information, which is displayed at the terminal, has been generated based on some request to the server; where LIU makes clear that related information is provided at the terminal based on making a request to the server (see abstract, method 400)), wherein a resource attribute of the target application function is same as the user (LIU [0060-0061] as discussed in rejection of claim 1);
display the multimedia resource and a function button of the target application function in an interface area (NICKSAY: provided by front end component 304; see e.g. FIG 4, media player 404, suggested videos button 408; (col 6 line 58 to col 7 line 2) so that the target application function is obtained by selecting and operating the function through the user account during viewing the multimedia resource (NICKSAY: intended result of operating the button; nonetheless when the user selects the button, the user is able to view a list of recommended content which is based on the contextual information (col 7 lines 7-8)); 
wherein the server comprises one or more processors and a memory for storing executable instructions of the processor (NICKSAY: structural components inherent in server 112/302; nonetheless see FIG 10 which applied to computers generally); wherein the processor is configured to execute the instructions to (NICKSAY: stored server instructions): 
receive the target application function acquisition request sent by the terminal (NICKSAY: as related media component 306 performs the selection a request from the client to perform the function is inherent at the time the client device requests the specific medial being viewed; as noted above (col 6 lines 39-57) the related videos are determined based on analyzed metadata, tags of the media being displayed and the viewing history, preferences of the user; see also LIU [0060-0061] which explicitly states server receives request), 
wherein after acquiring the user attribute of the user account and the resource attribute of the multimedia resource in response to an operation for displaying the multimedia resource being triggered through the user account, the terminal generates the target application function acquisition request based on the user attribute of the user account and the resource attribute of the multimedia resource (NICKSAY: the terminal makes the request while the user is browsing videos and has selected one to be displayed (col 5 lines 7-13) and the server front end component 304 is generating the interface to be displayed at the client (col 6 lines 34-40) in view of LIU [0060-0061] which explicitly terminal sends request to server); and 
select the target application function (NICKSAY: the function performed by related media component 306; as noted previously, interpreting “target application function” as related video links) from the associated application function set of the multimedia resource in response to the target application function acquisition request (as explained in LIU [0061-0062]), and  
return the target application function to the terminal (NICKSAY: client device is displaying via browser the interface generated by front end component 304; example interface in FIG 4; particularly in view of LIU [0062] which explains the terminal receives the result in order to display it; when the user selects button 408, the user is able to view a list of recommended content which is based on the contextual information (col 7 lines 7-8)).

Claims 2 and 11 are rejected under 35 USC 103 as unpatentable over NICKSAY in view of LIU, further in view of AL-TURKEY et al (Enhancing Content-Based Recommender System by Using Enriched User Profile. Journal of Engineering and Applied Sciences 12 (Special Issue 10): 8858-8863, 2017, previously cited).
Regarding dependent claim 2 (11), incorporating the rejection of claim 1 (10), while NICKSAY teaches the user attribute includes at least the user profile information and user viewing history, NICKSAY does not provide any details of how the user profile is created or the viewing history may be used. Thus, NICKSAY cannot be relied upon to expressly (as recited): the user attribute comprises user interest tags, and said acquiring a user attribute of a user account comprises: acquiring a multimedia resource set of the user account, wherein the multimedia resource set comprises one or more multimedia resources on which at least one of the following behaviors are performed through the user account within a first time period: viewing, providing comments, sharing or liking (e.g. acquiring the user’s previous viewing history); determining a number of multimedia resources corresponding to different resource tags in the multimedia resource set based on resource tags of individual multimedia resources in the multimedia resource set (e.g. analyzing the user’s viewing history); acquiring the number of multimedia resources corresponding to different resource tags in the multimedia resource set (e.g. statistically analyzing the user’s viewing history); and selecting the resource tags ranked at a sorting range as the user interest tags of the user account, wherein the resource tags are sorted in a descending order based on the number of multimedia resources corresponding to the resource tags (e.g. selecting the tags which are the highest statistically in order to determine user’s preferences).
Note that LIU, combined for the reasons discussed above, similarly explains that the request for additional information may rely on [0050] user account information including preferences, user information, and/or browsing or other historical usage information, but does not describe any specific details of how the browsing or other historical usage information in analyzed or used.
AL-TURKEY is similarly directed to recommending personalized contents using an improved user profile (see abstract). AL-TURKEY may be relied upon to teach:
the user attribute comprises user interest tags ((p 8858 c 2 top) A user profile is a structured representation of user interests that has been adopted in many research to recommend the users with new interesting items. The recommendation process basically considers a matching up process among the attributes of the user profile against the attributes of a content object; interpreting “attributes of user profile” as “user interest tags” which are improved using the algorithm on page 8860 col 1 which refers to them as features that are associated with preferred items), and said acquiring a user attribute of a user account comprises (e.g. the generation of the improved user profile to be used in matching): 
acquiring a multimedia resource set of the user account (items the user has expressed a preference for), wherein the multimedia resource set comprises one or more multimedia resources on which at least one of the following behaviors are performed through the user account within a first time period: viewing, providing comments, sharing or liking (user has expressed a preference (page 8860 c 1 top) each user u in the dataset, the frequency weights (count of weight feature) of the items features have been calculated. In precise, the number of occurrence of every feature in the all items that were preferred by the user himself has been counted); 
determining a number of multimedia resources corresponding to different resource tags in the multimedia resource set based on resource tags of individual multimedia resources in the multimedia resource set ((page 8860 c 1 top) the frequency weights (count of weight feature) of the items features have been calculated. In precise, the number of occurrence of every feature in the all items that were preferred by the user himself has been counted ); 
acquiring the number of multimedia resources corresponding to different resource tags in the multimedia resource set ((page 8860 c 1 top) the frequency weights (count of weight feature) of the items features have been calculated. In precise, the number of occurrence of every feature in the all items that were preferred by the user himself has been counted); and 
selecting the resource tags ranked at a sorting range as the user interest tags of the user account, wherein the resource tags are sorted in a descending order based on the number of multimedia resources corresponding to the resource tags ((page 8860 c1 middle) resulted weights of the features for each user have been sorted in descending order from the high weight value to the low one. The high weight values for the all features have been chosen for forming the preliminary user's preferences).
It is noted that the improvement to recommender systems taught in AL-TURKEY is (page 8858 c 2) enriching a user's profile with social information (context based) aligned with the features of the items that he/she likes or dislike ( content based) has been adopted for enhancing the prediction of recommendation process, however AL-TURKEY begins by creating the basic user profile (the process above) and then enhances it. Applicant may wish to carefully review the “Results and Discussion” section which explains how the algorithm is applied specifically for viewed movies (see e.g. (p 8861 c 1) user preferred for movies watch, information gain as high ranking filtering for movie contents are actor 1 and 3, director, actor 2, respectively on same direction on context aspects that user preferred for movies watch such as day type, location and social).
By applying this technique to the viewing history taught by NICKSAY and/or LIU, one having ordinary skill in the art at the time the invention was effectively filed can immediately see how the user’s profile may be populated with features (metadata) which represent the user’s preferences, where the preferences are based on the user’s multimedia interaction history (e.g. viewing, expressing a preference for).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of NICKSAY, LIU and AL-TURKEY before them, to have combined NICKSAY, LIU and AL-TURKEY and arrived at the claimed invention, the combination motivated by the teaching in NICKSAY of using the user profile and history for making recommendations without providing express details as to how, and the teaching in AL-TURKEY of improving recommender systems because (p 8858 c 1 p 3) Affording users with an adapted information that satisfy their preferences and interests is the target of most the profitable businesses. The significant substance in this respect is how to discover the personalized information from various sources in particular from the users past interest's history and the product's content that the users like or dislike.
Claims 3 and 12 are rejected under 35 USC 103 as unpatentable over NICKSAY in view of LIU, further in view of AL-TURKEY, further in view of KAPPLER et al. (Pub. No.: US 2017/0251068 A1, previously cited).
Regarding dependent claim 3 (12), incorporating the rejection of claim 2 (11), NICKSAY in view of LIU, combined at least for the reasons above, cannot be relied upon to expressly disclose wherein said determining a number of multimedia resources corresponding to different resource tags in the multimedia resource set based on resource tags of individual multimedia resources in the multimedia resource set (the analyzing of the user’s viewing history) comprises: determining a number of multimedia resources corresponding to different consumption behaviors in the multimedia resources corresponding to different resource tags based on the resource tags of individual multimedia resources in the multimedia resource set and corresponding consumption behaviors, wherein the consumption behaviors comprise at least one of viewing, commenting on, sharing or giving likes to the multimedia resources (e.g. count the viewed resources with the tags); and determining the number of multimedia resources corresponding to different resource tags based on the number of multimedia resources corresponding to different consumption behaviors in the multimedia resources corresponding to different resource tags and weight values of different consumption behaviors (e.g. count other kinds of interaction with the video; under the assumption that both viewing and at least some other activity (like, share, comment) has more weight towards the user’s preferences for this content than simply viewing).
Incorporating the teachings of AL-TURKEY as discussed above teaches including social aspects for consideration ((page 8858 c 2) enriching a user's profile with social information ( context based) aligned with the features of the items that he/she likes or dislike ( content based) has been adopted for enhancing the prediction of recommendation process) however, AL-TURKEY does not go too deep into how the correlations are made, other than a broad consideration of user context features for interrelation ((p8860 c 1, bottom) item features could be involving with each other to enrich the user profile with the most interrelated features. In this research a correlation process has been performed on the item features in terms of the feature with the high count weight feature). 
Thus AL-TURKEY may be relied upon to teach: wherein said determining a number of multimedia resources corresponding to different resource tags in the multimedia resource set based on resource tags of individual multimedia resources in the multimedia resource set (the analyzing of the user’s viewing history to build the profile) comprises: 
determining a number of multimedia resources corresponding to different consumption behaviors in the multimedia resources corresponding to different resource tags based on the resource tags of individual multimedia resources in the multimedia resource set and corresponding consumption behaviors (correlate the media resource tags with social context); wherein the consumption behaviors comprise at least one of viewing, commenting on, sharing or giving likes to the multimedia resources (“likes or dislikes” a viewed item; note in the alternative thus only one needs to be shown in the art);
and determining the number of multimedia resources corresponding to different resource tags based on the number of multimedia resources corresponding to different consumption behaviors in the multimedia resources corresponding to different resource tags (correlate the media resource tags with social context) 
As noted above, while AL-TURKEY does discuss using weights, AL-TURKEY cannot be relied upon to explicitly describe weight values of different consumption behaviors. 
KAPPLER may be relied upon to teach correlating media resource tags with user interaction behavior, where the correlation includes weight values of different consumption behaviors as follows:
KAPPLER teaches, in a social networking system, generating personalized content objects to display to the user (see FIG 1, [0002-0003]). In order to do this, KAPPLER teaches determining affinity which [0050] may represent the strength of a relationship or level of interest between particular objects associated with the online social network, such as users, concepts, content, actions, advertisements, other objects associated with the online social network, or any suitable combination thereof. The affinity taught in KAPPLER may [0050] change over time based on monitoring and is determined by calculating an affinity coefficient which can be used to make predictions that a user will take a particular action and thus drive content selection.
KAPPLER further teaches [0052] calculating the affinity coefficient based on a number of factors including user actions, types of relationships between objects, location information, other suitable factors, or any combination thereof where the weights for each factor may be either static or dynamic; for example particular user actions may be assigned both a rating and a weight while a relationship associated with the particular user action is assigned a rating and a correlating weight (e.g., so the weights total 100%). To calculate the affinity coefficient of a user towards a particular object, the rating assigned to the user's actions may comprise, for example, 60% of the overall affinity coefficient, while the relationship between the user and the object may comprise 40% of the overall affinity coefficient. [0053] Typical user actions include viewing profile pages, creating or posting content, interacting with content, tagging or being tagged in images, joining groups, listing and confirming attendance at events, checking-in at locations, liking particular pages, creating pages, and performing other tasks that facilitate social action. In particular embodiments, social-networking system 160 may calculate an affinity coefficient based on the user's actions with particular types of content.
The “affinity coefficient” appears to be a more expansive version of the correlation metric calculated by AL-TURKEY which relies on the generic “social” context. 
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of NICKSAY in view of LIU, further in view of AL-TURKEY and KAPPLER before them, to have combined NICKSAY in view of LIU, further in view of AL-TURKEY and KAPPLER by including in the “social” context of AL-TURKEY (which is used for enriching a user's profile with social information) the weighted actions taught in KAPPLER, the combination motivated at least by the suggestion in AL-TURKEY of using social context for correlation, the combination resulting in a more enriched user profile to be used for making content suggestions.
Claims 4 and 13 are rejected under 35 USC 103 as unpatentable over NICKSAY in view of LIU, further in view of WONG et al. (Pub No. US 2008/0320513 A1, previously cited).
Regarding dependent claim 4 (13), incorporating the rejection of claim 1 (10), while NICKSAY in view of LIU use user profile information and viewing history to determine the related content function to be provided to the user as explained in claim 1, nonetheless neither NICKSAY nor LIU may be relied upon to explicitly describe wherein the user attribute comprises user interest tags; and said acquiring a user attribute of a user account comprises: acquiring a user portrait of the user account, wherein the user portrait comprises at least one of a user age, user gender, a user geographic position, or a user multimedia resource preference type; and obtaining an output of an interest recognition model as the user interest tags of the user account by inputting the user portrait of the user account into the interest recognition model to be processed with the interest recognition model; wherein the interest recognition model is a model obtained by training an acquired sample set according to a neural network, and is configured to output corresponding user interest tag according to the input user portrait; the sample set comprises consumption behavior data on multimedia resources of one or more user accounts and corresponding user portrait of the one or more user accounts, and the consumption behavior data comprises consumption behavior types and resource tags of the multimedia resources.
WONG is similarly directed to providing recommended videos for a user to view based on the result of content analysis and user preferences, where the user preferences can be inferred based on a user’s historical viewing habits (see e.g. abstract). 
WONG FIG 6 [0038] explains how the content recommendation system receives an indication of a user (602), monitors and analyzes the available video sources (604), and determines recommendations based on explicit or implicit user preferences, and (608) provides the recommendations. Thus, WONG may be relied upon to teach wherein the user attribute comprises user interest tags (preferences for content type); and said acquiring a user attribute of a user account comprises: acquiring a user portrait of the user account, wherein the user portrait comprises at least one of a user age, user gender, a user geographic position, or a user multimedia resource preference type (note recited in the alternative, thus only one needs to be shown in the art; user profile information generally; note [0039] updates an AI model for age-appropriate content; [0036] collected user attributes: demographic attributes, additionally sports teams the user roots for, times the user watches television, gender, occupation, education; other attributes in FIG 5: name, age, language… ); and obtaining an output of an interest recognition model as the user interest tags (e.g. the preferred content type) of the user account by inputting the user portrait of the user account into the interest recognition model to be processed with the interest recognition model (inference model);
WONG further teaches a method (FIG 7, [0039]) for analyzing the user’s viewing history to infer the user’s preferences which includes creating an interest recognition model (AI model) which is updated based on information about the content the user is viewing. Each AI model is specific for the user, although each user starts with a base AI model when they are a new user. Note that [0031] makes clear the system can use any known classifying technology for the model including neural networks. Thus, WONG clearly teaches creating an the interest recognition model that is a model obtained by training an acquired sample set according to a neural network, and is configured to output corresponding user interest tag according to the input user portrait; the sample set comprises consumption behavior data on multimedia resources of one or more user accounts and corresponding user portrait of the one or more user accounts, and the consumption behavior data comprises consumption behavior types and resource tags of the multimedia resources. 
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of NICKSAY in view of LIU and WONG before them, to have combined NICKSAY in view of LIU and WONG by using the AI model taught in WONG to improve the recommendation engines of NICKSAY and LIU with a reasonable expectation of success, the combination motivated by at least WONG [0004] which identifies a need to improve the user interface for setting favorites which is often not easy to use for technology-challenged people.
Claims 6 and 15 are rejected under 35 USC 103 as unpatentable over NICKSAY in view of LIU, further in view of KUHN (Pub. No. US 2002/0157112 A1, previously cited).
Regarding dependent claim 6 (15), incorporating the rejection of claim 1, NICKSAY further teaches wherein the resource attribute comprises resource tags (metadata as explained in claim 1), however, NICKSAY cannot be relied upon to explicitly teach said acquiring a resource attribute (the metadata) of a multimedia resource comprises: acquiring a production template corresponding to the multimedia resource; obtaining resource tags of the multimedia resource based on the production template corresponding to the multimedia resource; or acquiring a special effect corresponding to the multimedia resource; obtaining resource tags of the multimedia resource based on the special effect corresponding to the multimedia resource; or acquiring a production template and a special effect corresponding to the multimedia resource; obtaining resource tags of the multimedia resource based on the production template and the special effect corresponding to the multimedia resource (recited in the alternative, thus only one needs to be shown in the art).
KUHN states [0050] There are also other special transcoding hint metadata states provided for video editing effects, like different crossfading effects, abrupt scene changes, or black pictures between two scenes. The location of the video editing effects may be detected manually, semi-automatically, or fully automatically. Thus, it was known at the time of NICKSAY to have had metadata including special effects in a video. The combination of NICKSAY and KUHN clearly teaches acquiring a special effect corresponding to the multimedia resource; obtaining resource tags of the multimedia resource based on the special effect corresponding to the multimedia resource because the metadata tag that is associated with the special effect is known to have been obtained automatically and stored with the video. Once the metadata for the special effect is available, it can be a piece of metadata that is available for NICKSAY in view of LIU to use to select the related video (or other objects).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of NICKSAY in view of LIU and KUHN before them, to have combined NICKSAY in view of LIU and KUHN by using the known metadata about special effects in order to improve the recommendation results. 


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy M Levy/Primary Examiner, Art Unit 2173